 



Exhibit 10.5

TECHNICAL OLYMPIC USA, INC.
ANNUAL AND LONG-TERM INCENTIVE PLAN
(As Amended and Restated
Effective as of October 5, 2004)

SECTION 1. Purpose of the Plan.

The Technical Olympic USA, Inc. Annual and Long-Term Incentive Plan, as amended
and restated effective as of October 5, 2004 (the “Plan”) is intended to promote
the interests of Technical Olympic USA, Inc., a Delaware corporation (the
“Company”), by encouraging employees, consultants and directors of the Company,
its subsidiaries and affiliated entities to acquire or increase their equity
interest in the Company and to provide a means whereby they may develop a sense
of proprietorship and personal involvement in the development and financial
success of the Company through cash and stock awards, and to encourage them to
remain with and devote their best efforts to the business of the Company thereby
advancing the interests of the Company and its shareholders. The Plan is also
contemplated to enhance the ability of the Company, its subsidiaries and
affiliated entities to attract and retain the services of individuals who are
essential for the growth and profitability of the Company.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” shall mean any entity that, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
the Company.

“Award” shall mean any Option, Restricted Stock, Performance Award, Phantom
Shares, Bonus Shares or Other Stock-Based Award granted under the Plan.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

“Board” shall mean the Board of Directors of the Company.

“Bonus Shares” shall mean an award of Shares granted pursuant to Section 6(d) of
the Plan.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

“Committee” shall mean the committee of the Board appointed to administer the
Plan or, if none, the Board.

 



--------------------------------------------------------------------------------



 



“Consultant” shall mean any independent contractor who performs services for the
Company or an Affiliate other than as a Director.

“Director” shall mean a member of the Board who is not also an Employee.

“Employee” shall mean any common-law employee of the Company or an Affiliate.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, with respect to Shares, the closing price of a
Share quoted on the New York Stock Exchange Composite Tape, or if the Shares are
not listed on the New York Stock Exchange, on the principal United States
securities exchange registered under the Exchange Act on which such stock is
listed, or if the Shares are not listed on any such stock exchange, the last
sale price, or if none is reported, the highest closing bid quotation on the
National Association of Securities Dealers, Inc., Automated Quotations System or
any successor system then in use on the Date of Grant, or if none are available
on such day, on the next preceding day on which the Shares were publicly traded.
In the event the Shares are not publicly traded at the time a determination of
its fair market value is required to be made hereunder, the determination of
fair market value shall be made in good faith by the Committee.

“Incentive Stock Option” or “ISO” shall mean an option granted under Section
6(a) of the Plan that is intended to qualify as an “incentive stock option”
under Section 422 of the Code or any successor provision thereto.

“Non-Qualified Stock Option” or “NQO” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

“Other Stock-Based Award” shall mean an award granted under Section 6(f) of the
Plan.

“Participant” shall mean any individual granted an Award under the Plan.

“Performance Award” shall mean any right granted under Section 6(c) of the Plan.

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

“Phantom Shares” shall mean an Award of the right to receive Shares issued at
the end of a Restricted Period which is granted pursuant to Section 6(e) of the
Plan.

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

2



--------------------------------------------------------------------------------



 



“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

“Shares” or “Common Shares” or “Common Stock” shall mean the common stock of the
Company, $0.01 par value, and such other securities or property as may become
the subject of Awards under the Plan.

“Substitute Award” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by (i) a company
acquired by the Company or one or more of its Affiliates; or (ii) a company with
which the Company or one or more of its Affiliates combines. To the extent
reasonably practical, unless otherwise determined by the Committee in its sole
discretion, Substitute Awards shall contain, to the extent reasonably practical,
the same terms and conditions as the award they replace.

SECTION 3. Administration.

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate the
individuals who are Participants; (ii) determine the type or types of Awards to
be granted to a Participant; (iii) determine the number of Shares to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award, including such terms and conditions as shall be requisite in the
judgment of the Committee to cause designated Options to qualify as Incentive
Stock Options; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend, or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (ix) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any Award
Agreement in the manner and to the extent it shall deem expedient to carry it
into effect. Unless otherwise expressly provided in the Plan or in any
applicable Award Agreement, all designations, determinations, interpretations,
and other decisions under or with respect to the

3



--------------------------------------------------------------------------------



 



Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive, and binding upon all Persons,
including the Company, any Affiliate, any Participant, any holder or beneficiary
of any Award, and any shareholder.

SECTION 4. Shares Available for Awards.



(a)   Shares Available. Subject to adjustment as provided in Section 4(c) and
this Section 4(a), the number of Shares reserved and available for distribution
in connection with Awards shall be four (4) million Shares. If any Award that
may be settled by the delivery of Shares is forfeited, or if such an Award
otherwise terminates or is cancelled without the delivery of Shares, then the
Shares covered by such Award shall, to the extent of the forfeiture,
termination, or cancellation, again be available for distribution in connection
with future Awards. Awards that are not settled by the delivery of Shares shall
not count against the aggregate number of Shares reserved and available for
distribution in connection with Awards.   (b)   Sources of Shares Deliverable
Under Awards. Any Shares delivered pursuant to an Award may consist, in whole or
in part, of authorized and unissued Shares or of treasury Shares. Any of such
Shares which remain unissued and which are not subject to outstanding Awards at
the termination of the Plan shall cease to be subject to the Plan but, until
termination of the Plan, the Company shall at all times make available a
sufficient number of shares to meet the requirements of the Plan.   (c)  
Adjustments.

(i) In the event that the outstanding shares of Common Stock shall be subdivided
into a greater number of shares or the outstanding shares of Common Stock shall
be combined into a smaller number of shares, simultaneously with the
effectiveness of such subdivision or combination (1) the number of Shares that
are reserved and available for distribution in connection with Awards under the
Plan automatically shall be adjusted so as to be equal to the number of Shares
that would be issuable as the result of applying such subdivision or combination
with respect to the Shares that were reserved and available for distribution in
connection with Awards immediately prior to the subdivision or combination,
(2) the number of Shares subject to each outstanding Award automatically shall
be adjusted so as to be equal to the number of Shares that would be issuable as
a result of applying such subdivision or combination with respect to the Shares
subject to the outstanding Award immediately prior to the subdivision or
combination, and (3) the grant or exercise price with respect to any Award
relating to Shares automatically shall be adjusted by multiplying the grant or
exercise price by a fraction, the numerator of which is the number of
outstanding shares of Common Stock (on an outstanding basis) prior to giving
effect to the subdivision or combination and the denominator of which is the
number of outstanding shares of Common Stock (on an outstanding basis) after
giving effect to the subdivision or combination.

(ii) In the event a dividend or other distribution of Common Stock of the
Company shall be paid in respect of Common Stock, then immediately after the
record date of such dividend or distribution (1) the number of Shares reserved
and available for distribution in connection with Awards under the Plan
automatically shall be adjusted to include the

4



--------------------------------------------------------------------------------



 



number of Shares that would have been payable if the dividend or other
distribution had been made with respect to the Shares that were reserved and
available for distribution in connection with Awards immediately prior to the
dividend or other distribution, (2) the number of Shares subject to each
outstanding Award automatically shall be increased to include the dividend or
other distribution that would have been payable with respect to the Shares,
without requiring the payment of any additional consideration therefor, and
(3) the grant or exercise price with respect to any Award relating to Shares
automatically shall be adjusted by multiplying the grant or exercise price by a
fraction, the numerator of which is the number of outstanding shares of Common
Stock (on an outstanding basis) prior to giving effect to the dividend or other
distribution and the denominator of which is the number of outstanding shares of
Common Stock (on an outstanding basis) after giving effect to the dividend or
other distribution.

(iii) In the event that the Company shall reclassify any shares of Common Stock
(including any reclassification upon a consolidation or merger in which the
Company is the continuing corporation) into the same or a different number of
shares of another type, class or classes of securities, the Board shall (1) make
appropriate adjustments to the number, type and/or class of Shares and other
securities that are reserved and available for distribution in connection with
Awards under the Plan so as to be equal to the number, type and/or class of
Shares and other securities that would be issuable as the result of applying
such reclassification with respect to the Shares that were reserved and
available for distribution in connection with Awards immediately prior to the
reclassification, (2) make appropriate adjustments to the number, type and/or
class of Shares or other securities subject to each outstanding Award, so as to
be equal to the number, type and/or class of Shares or other securities that
would be issuable as a result of applying such reclassification with respect to
the Shares subject to the outstanding Award immediately prior to the
reclassification, and (3) make appropriate adjustments to the grant or exercise
price with respect to each outstanding Award.

(iv) In the event of any dividend or other distribution of other securities or
property other than cash not described in clause (i), (ii), or (iii) above, or
any recapitalization, reclassification, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Common Stock or
other securities of the Company not described in clause (i), (ii), or
(iii) above, or the issuance of warrants or other rights to purchase Common
Stock or other securities of the Company, if any other corporate transaction or
event occurs that affects the Common Stock or if any other change in the
corporate structure of the Company affecting the Common Stock occurs, the Board
shall adjust (in such manner as shall be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan) any or all of (1) the number, type and/or class
of Shares or other securities or property with respect to which Awards may be
granted, (2) the number, type and/or class of Shares or other securities or
property subject to outstanding Awards, and (3) the grant or exercise price with
respect to any Award or, if deemed appropriate, make provision for cash payment
to the holder of an outstanding Award.

(v) In the event of the declaration of cash dividends that, in the aggregate,
exceed 3% of the net income of the Company and its Subsidiaries on a
consolidated basis,

5



--------------------------------------------------------------------------------



 



determined in accordance with generally accepted accounting principles in the
United States, in the four consecutive fiscal quarters of the Company ending on
or immediately before the date on which the dividend is declared (such excess
amount being hereafter referred to as the “Excess Dividend”), the Board shall
reduce the exercise price with respect to any outstanding Option by an amount
equal to the Excess Dividend divided by the number of Shares that are
outstanding on the date on which the dividend is declared, and in the case of an
Award other than an Option, the Board shall adjust (in such manner as shall be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan), the grant or
exercise price with respect to any Award other than an Option or, if deemed
appropriate, make provision for cash payment to the holder of the outstanding
Award.

(vi) To the extent an adjustment is required to an Award pursuant to this
Section, the number of Shares subject to an Award denominated in Shares shall be
rounded down to the nearest whole number of Shares and the exercise price per
Share of an Award, if any, shall be rounded up to the nearest whole cent.

SECTION 5. Eligibility and Award Limits.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee. However, no Employee may receive Share-denominated
Awards during the term of the Plan that, in the aggregate, are with respect to
more than 90% of all Shares that may be made subject to Awards under the Plan.
The maximum amount of Performance Awards, intended to qualify as
“performance-based compensation,” that may be granted or paid to any Participant
in any calendar year shall be $10 million, except with respect to formula grant
Awards based on the Company’s return on equity and/or net income, such annual
maximum shall be such amount that results from the formula(s) used in the
Performance Award grant(s), provided the formula(s) do(es) not produce an annual
result in excess of 20% of the Company’s net income for the Company’s applicable
year (and the formula is not based in whole or in part on a percentage of the
Participant’s salary or base compensation). The limitations set forth in the
preceding sentences shall be applied in a manner which will permit, when
intended, compensation generated under the Plan to constitute
“performance-based” compensation for purposes of Section 162(m) of the Code,
including, without limitation, counting against such maximum number of Shares,
to the extent required under Section 162(m) of the Code and applicable
interpretive authority thereunder, any Shares subject to Options that are
canceled or repriced.

SECTION 6. Awards.



(a)   Options. Subject to the provisions of the Plan, the Committee shall have
the authority to determine the Employees, Consultants and Directors to whom
Options shall be granted, the number of Shares to be covered by each Option, the
purchase price therefor and the conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee at the time each Option is granted, but
shall not be less

6



--------------------------------------------------------------------------------



 



than the Fair Market Value of a Share on such date, unless such Option is a
Substitute Award.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which, and the form or forms in which payment of, the exercise price
with respect thereto may be made or deemed to have been made, which may include,
without limitation, cash, already-owned Shares, outstanding Awards, Shares that
would otherwise be acquired upon exercise of the Option, a “cashless-broker”
exercise (through procedures approved by the Company), other securities or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price.

(iii) Special Limitations on Incentive Stock Options. Incentive Stock Options
may be granted only to employees of the Company, its subsidiaries and the parent
corporation of the Company, within the meaning of Section 424 of the Code. To
the extent that the aggregate Fair Market Value (determined at the time the
respective Incentive Stock Option is granted) of Shares with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations exceeds $100,000, such Incentive
Stock Options shall be treated as Options which do not constitute Incentive
Stock Options. The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury regulations and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will not
constitute Incentive Stock Options because of such limitation and shall notify
the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
Section 422(b)(6) of the Code, unless (1) at the time such Option is granted the
option price is at least 110% of the Fair Market Value of the Shares subject to
the Option and (2) such Option by its terms is not exercisable after the
expiration of five years from the date of grant.

(iv) Expiration. Except as provided in Section 6(a)(iii), each Option shall
expire 10 years from the date of grant thereof and shall be subject to earlier
termination as provided in the Option’s Award Agreement.



(b)   Restricted Stock. Subject to the provisions of the Plan, the Committee
shall have the authority to determine the Employees, Directors and Consultants
to whom Restricted Stock shall be granted, the number of Shares of Restricted
Stock to be granted to each such Participant, the duration of the Restricted
Period during which, and the conditions, including performance goals, if any,
under which, the Restricted Stock may be forfeited to the Company, and the other
terms and conditions of such Awards.

(i) Dividends. Dividends paid on Restricted Stock may be paid directly to the
Participant, may be subject to risk of forfeiture and/or transfer restrictions
during any period established by the Committee or sequestered and held in a
bookkeeping cash

7



--------------------------------------------------------------------------------



 



account (with or without interest) or reinvested on an immediate or deferred
basis in additional shares of Common Stock, which credit or shares may be
subject to the same restrictions as the underlying Award or such other
restrictions, all as determined by the Committee in its discretion.

(ii) Registration. Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.

(iii) Forfeiture and Restrictions Lapse. Except as otherwise determined by the
Committee or the express terms of the Award that granted the Restricted Stock,
upon termination of a Participant’s employment (as determined under criteria
established by the Committee) for any reason during the applicable Restricted
Period, all Restricted Stock shall be forfeited by the Participant and
re-acquired by the Company. The Committee may, when it finds that a waiver would
be in the best interests of the Company and not cause such Award, if it is
intended to qualify as performance-based compensation under Section 162(m) of
the Code, to fail to so qualify under Section 162(m) of the Code, waive in whole
or in part any or all remaining restrictions with respect to such Participant’s
Restricted Stock. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be issued to the holder of Restricted Stock
promptly after the applicable restrictions have lapsed or otherwise been
satisfied.

(iv) Transfer Restrictions. During the Restricted Period, Restricted Stock will
be subject to the limitations on transfer as provided in Section 6(g)(iii).



(c)   Performance Awards. The Committee shall have the authority to determine
the Employees, Directors and Consultants who shall receive a Performance Award,
which shall confer on the Participant the right to receive payment of such
Award, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish at the time of
grant with respect to the Award.

(i) Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the vesting terms of any Performance Award and the amount of the payment or the
formula for determining the amount of the payment to be made pursuant to the
Performance Award.

(ii) Payment of Performance Award. Except as otherwise provided in the Award
Agreement, Performance Awards may be paid (in cash and/or in Shares, in the sole
discretion of the Committee) in a lump sum or in deferred installments following
the close of the performance period, which may be subject to vesting
requirements, in accordance with procedures established by the Committee with
respect to such Award.

8



--------------------------------------------------------------------------------



 



(d)   Bonus Shares. The Committee shall have the authority, in its discretion,
to grant Bonus Shares to Employees, Directors and Consultants. Each Bonus Share
shall constitute a transfer of an unrestricted Share to the Participant, without
other payment therefor, as additional compensation for the Participant’s
services to the Company.   (e)   Phantom Shares. The Committee shall have the
authority to grant Awards of Phantom Shares to Employees, Directors and
Consultants upon such terms and conditions as the Committee may determine.

(i) Terms and Conditions. Each Phantom Share Award shall constitute an agreement
by the Company to issue or transfer a specified number of Shares or pay an
amount of cash equal to the Fair Market Value of a specified number of Shares,
or a combination thereof to the Participant in the future, subject to the
fulfillment during the Restricted Period of such conditions, including
performance goals, if any, as the Committee may specify at the date of grant.
During the Restricted Period, the Participant shall not have any right to
transfer any rights under the subject Award, shall not have any rights of
ownership in the Phantom Shares and shall not have any right to vote such
shares.

(ii) Dividends. Any Phantom Share award may provide that any or all dividends or
other distributions paid on Shares during the Restricted Period be credited in a
cash bookkeeping account (without interest) or that equivalent additional
Phantom Shares be awarded, which account or shares may be subject to the same
restrictions as the underlying Award or such other restrictions as the Committee
may determine.



(f)   Other Stock-Based Awards. The Committee may also grant to Participants an
Other Stock-Based Award, which shall consist of a right which is an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares as is deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of any such Other Stock-Based
Award.   (g)   General.

(i) Awards May Be Granted Separately or Together. Awards to Employees may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

(ii) Forms of Payment by Company Under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a

9



--------------------------------------------------------------------------------



 



deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments.

(iii) Limits on Transfer of Awards.

(A) Except as provided in (C) below, each Award, and each right under any Award,
shall be exercisable only by the Participant during the Participant’s lifetime,
or, if permissible under applicable law, by the Participant’s guardian or legal
representative or by a transferee receiving such Award pursuant to a qualified
domestic relations order (a “QDRO”) as determined by the Committee.

(B) Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution (or, in the case of Restricted Stock, to the Company) or, if
permissible under applicable law, pursuant to a QDRO and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

(C) Notwithstanding anything in the Plan to the contrary, except to the extent
specifically provided otherwise by the Committee in an Award Agreement,
Non-Qualified Stock Options may be transferred by the optionee to one or more
permitted transferees; provided that (i) there may be no consideration given for
such transfer, (ii) the optionee (or such optionee’s estate or representative)
shall remain obligated to satisfy all employment tax and other withholding tax
obligations associated with the exercise of the transferred Options, (iii) the
optionee shall notify the Company in writing that such transfer has occurred,
the identity and address of the permitted transferee and the relationship of the
permitted transferee to the optionee, and (iv) such transfer shall be effected
pursuant to transfer documents approved from time to time by the Company. Any
permitted transferee may not further assign or transfer the transferred Option
otherwise than by will or the laws of descent and distribution. Following any
permitted transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately prior to the
transfer, provided that the term “optionee” as used in the Plan shall be deemed
to refer also to each permitted transferee where required by the context. A
transferred Option may only be exercised by a transferee to the same extent such
Option could, at such time, be exercised by the optionee “but for” such
transfer. The term “permitted transferees” shall mean one or more of the
following: (i) any member of the optionee’s immediate family; (ii) a trust
established for the exclusive benefit of one or more members of such immediate
family; (iii) a partnership, limited liability company or other form of business
entity in which such immediate family members or trusts established for the
exclusive benefit of immediate family members are the only partners, members or
owners; or (iv) any other person approved from time to time by the Committee.
The term “immediate family” is defined for such purpose as spouses, children,
stepchildren and grandchildren, including relationships arising from adoption.

10



--------------------------------------------------------------------------------



 



(iv) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee and set forth in the applicable Award Agreement;
provided, that in no event shall the term of any Award exceed a period of
10 years from the date of its grant.

(v) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable Federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

(vi) Consideration for Grants. Awards may be granted for no cash consideration
or for such consideration as the Committee determines including, without
limitation, such minimal cash consideration as may be required by applicable
law.

(vii) Delivery of Shares or other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement is received by the Company, including
without limitation, all applicable withholding taxes. Such payment may be made
by such method or methods and in such form or forms as the Committee shall
determine, including, without limitation, cash, Shares, other securities, other
Awards or other property, withholding of Shares, cashless exercise with
simultaneous sale, or any combination thereof; provided that the combined value,
as determined by the Committee, of all cash and cash equivalents and the Fair
Market Value of any such Shares or other property so tendered to the Company, as
of the date of such tender, is at least equal to the full amount required to be
paid pursuant to the Plan or the applicable Award Agreement to the Company.

(viii) Performance Goals. Where necessary, the Committee shall establish
performance goals applicable to those Awards the payment of which is intended by
the Committee to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code. The performance goals shall be based upon the
attainment of such target levels of Share price, net income, cash flows, total
capitalization, total or comparative shareholder return, assets, return on
equity, sales, economic profit, return on assets, results of operation (gross
revenue less cost of sales, plus earnings generated from the mortgage and title
businesses, but excluding results of any restructuring or unusual or
extraordinary items as determined by a majority of the independent members of
the Board, budget and/or earnings per share as may be specified by the
Committee. The performance goals may be made subject to adjustment for specified
unusual and nonrecurring events and may be absolute, relative to one or more
other companies, or relative to one or more indices and may be with respect to
the Company and/or one or more Affiliates. Which factor or factors to be used
with respect to any grant, and the weight to be accorded thereto if more than
one factor is used, shall be determined by the Committee at the time of grant.

11



--------------------------------------------------------------------------------



 



SECTION 7. Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:



(a)   Amendments to the Plan. The Board may amend, alter, suspend, discontinue,
or terminate the Plan without the consent of any shareholder or other Person,
except to the extent that such approval (i) is appropriate or required by
applicable stock exchange rules or applicable law, as determined by the Board,
or (ii) would degrade or adversely affect the rights of any Participant with
respect to then outstanding Awards.   (b)   Amendments to Awards. The Committee
may waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted; provided, however, that no change in any Award shall
degrade or adversely affect the rights of the Participant thereunder without the
consent of such Participant. Notwithstanding the foregoing, with respect to any
Award intended to qualify as performance-based compensation under Section 162(m)
of the Code, no amendment shall be authorized to the extent such amendment would
cause the Award to fail to so qualify.

SECTION 8. General Provisions.



(a)   No Rights to Awards. No Employee, Director, Consultant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Employees, Directors, Consultants, Participants, or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each recipient.   (b)   Withholding. The Company or
any Affiliate is authorized to withhold from any Award, from any payment due or
transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, Shares that would otherwise be issued pursuant to such Award, other
Awards or other property) of any applicable taxes payable in respect of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. Any Participant who is subject to Rule 16b-3 with respect
to Shares may direct the Company to withhold Shares or may tender Shares
already-owned to the Company to satisfy his minimum tax withholding obligations.
  (c)   No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ or service of the
Company or any Affiliate. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or service, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
Award Agreement. Nothing contained in the Plan shall confer on any Director any
right with respect to continuation of membership on the Board.

12



--------------------------------------------------------------------------------



 



(d)   Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware, without regard to conflicts of laws
principles.   (e)   Severability. If any provision of the Plan or any Award is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect; provided, however, the Committee shall use its best
efforts to provide such affected Participant with a new Award that restores the
Participant to the same economic position as before such change, to the extent
reasonable.   (f)   Other Laws. The Committee may refuse to issue or transfer
any Shares or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance or transfer of such Shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.   (g)   No Trust or Fund Created.
Neither the Plan nor the Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Affiliate.   (h)   No Fractional
Shares. No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash, other securities,
or other property shall be paid or transferred in lieu of any fractional Shares
or whether such fractional Shares or any rights thereto shall be canceled,
terminated, or otherwise eliminated.   (i)   Headings. Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.   (j)  
Facsimile Signature. Any Award Agreement or related document may be executed by
facsimile signature. If any officer who shall have signed or whose facsimile
signature shall have been placed upon any such Award Agreement or related
document shall have ceased to be such officer before the related Award is
granted by the Company, such Award may nevertheless be issued by the Company
with the same effect as if such person were such officer at the date of grant.

13



--------------------------------------------------------------------------------



 



SECTION 9. Corporate Change.

Except as may otherwise be specifically provided in an Award Agreement, if the
Company shall not be the surviving entity in any merger or consolidation (or
survives only as a subsidiary of an entity) (a “Corporate Change”), no later
than 10 days after the approval by the stockholders of the Company of such
merger or consolidation, the Committee shall effect one or more of the following
alternatives, which alternatives may vary among individual Participants and
which may vary among Options held by any individual Participant: (1) accelerate
the time at which Options then outstanding may be exercised so that such Options
may be exercised in full for a limited period of time on or before a specified
date (before or alter such Corporate Change) fixed by the Committee, after which
specified date all unexercised Options and all rights of Participants thereunder
shall terminate, (2) require the mandatory surrender to the Company by all or
selected Participants of some or all of the outstanding Options held by such
Participants (irrespective of whether such Options are then exercisable under
the provisions of the Plan) as of a date, before or after such Corporate Change,
specified by the Committee, in which event the Committee shall thereupon cancel
such Options and the Company shall pay (or cause to be paid) to each Participant
an amount of cash per share equal to the excess, if any, of the Corporate Change
Value (as defined below) of the shares subject to such Option over the exercise
price(s) under such Options for such shares, or (3) make such adjustments to
Options then outstanding to provide that the number and class of shares of
Common Stock covered by such Options shall thereafter cover securities of the
surviving or acquiring corporation or other property (including, without
limitation, cash) and adjust the exercise price(s) of such Options in accordance
with the Treasury Regulations applicable for incentive stock options. For the
purposes of this paragraph, the “Corporate Change Value” shall equal the per
share price offered to stockholders of the Company in any such merger or
consolidation. In the event that the consideration offered to stockholders of
the Company in any Corporate Change consists of anything other than cash, the
fair cash equivalent of the portion of the consideration offered which is other
than cash shall be determined.

SECTION 10. Effective Date of the Plan.

The Plan shall be effective upon its adoption by the Board; provided, however,
no Options or other equity-based Awards may be made under the Plan prior to a
merger of Engle Holdings Corp. with the Company.

SECTION 11. Term of the Plan.

No Award shall be granted under the Plan after the tenth anniversary of the date
the Plan was adopted by the Board. However, unless otherwise expressly provided
in the Plan or in an applicable Award Agreement, any Award theretofore granted
may, and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under any such Award shall, extend beyond such date.

14